UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC and Analytic Investors, LLC Preferred securities posted solid gains in the 12-month period ended October 31, 2012, due to several factors, including global economic uncertainty, low U.S. interest rates and improved corporate earnings among the industry groups that comprise a large portion of the preferred market. For the 12-month period ended October 31, 2012, John Hancock Tax-Advantaged Dividend Income Fund returned 19.64% at net asset value (NAV) and 22.25% at market price. The difference in the Fund’s NAV and market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV share price at any time. By comparison, the group of closed-end diversified equity dividend funds tracked by UBS Securities LLC returned an average of 14.81% at NAV and 19.75% at market price. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index rose 13.89% and the S&P MidCap 400 Utilities Index gained 11.80%. These indexes are unleveraged. The Fund’s current annualized distribution rate was 5.77% at NAV and 6.20% at market price on October 31, 2012. Among the Fund’s best performing holdings during the 12-month period ended October 31, 2012 were the preferred stocks of financial companies. In this category were Royal Bank of Scotland Group PLC, Bank of America Corp. and Wells Fargo & Company. Also, newly issued, tax-advantaged preferred securities issued by U.S. financial companies added value. Among the Fund’s common-stock holdings, an investment in Black Hills Corp., a diversified energy company, was among the standouts. An investment in energy company Phillips 66 also performed well. The company’s value was highlighted when it was spun off from its parent company, ConocoPhillips, in May 2012. Elsewhere, Verizon Communications, Inc. and AT&T, Inc. performed well, bolstered largely by improving fundamentals driven by the rapidly growing use of smartphones and other mobile applications. Detracting from the Fund’s performance were the securities issued by energy company Apache Corp. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Tax changes — In prior years, certain dividends paid by the Fund were generally taxed to individuals at a rate of 15%. For tax years beginning after December 31, 2012, such favorable treatment of dividend income is scheduled to expire as are certain other favorable tax provisions. As a result, absent congressional action, the maximum tax rate on dividend income will increase from 15% to 39.6%. Congress is considering various tax law changes that could alter these changes in tax rates or that could otherwise affect the Fund or its shareholders. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Annual report Portfolio summary Top 10 Issuers (26.0% of Total Investments on 10-31-12) DTE Energy Company 3.2% Spectra Energy Corp. 2.5% Wells Fargo & Company 3.2% CH Energy Group, Inc. 2.4% OGE Energy Corp. 2.8% American Electric Power Company, Inc. 2.3% ONEOK, Inc. 2.6% Integrys Energy Group, Inc. 2.3% Bank of America Corp. 2.5% Atmos Energy Corp. 2.2% Sector Composition Utilities 53.2% Industrials 0.8% Financials 31.5% Materials 0.3% Energy 9.0% Short-Term Investments 0.3% Telecommunication Services 4.9% 1 As a percentage of the Fund’s total investments on 10-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Dividend Income Fund 7 Fund’s investments As of 10-31-12 Shares Value Common Stocks 79.8% (53.1% of Total Investments) (Cost $509,121,247) Energy 9.8% Oil, Gas & Consumable Fuels 9.8% BP PLC, ADR (Z) 187,500 8,041,875 Chevron Corp. 92,000 10,139,320 ConocoPhillips 142,500 8,243,625 Phillips 66 71,250 3,360,150 Royal Dutch Shell PLC, ADR 69,000 4,725,120 Spectra Energy Corp. (Z) 1,000,000 28,870,000 Total SA, ADR (Z) 250,000 12,600,000 Industrials 1.2% Industrial Conglomerates 1.2% General Electric Company (Z) 460,000 9,687,600 Materials 0.4% Metals & Mining 0.4% Freeport-McMoRan Copper & Gold, Inc. (Z) 82,000 3,188,160 Telecommunication Services 4.7% Diversified Telecommunication Services 3.1% AT&T, Inc. (Z) 390,000 13,490,100 Verizon Communications, Inc. (Z) 230,000 10,267,200 Wireless Telecommunication Services 1.6% Vodafone Group PLC, ADR (Z) 451,000 12,276,220 Utilities 63.7% Electric Utilities 25.8% American Electric Power Company, Inc. (Z) 595,000 26,441,800 Duke Energy Corp. 330,000 21,677,700 Entergy Corp. (Z) 192,500 13,971,650 FirstEnergy Corp. (Z) 530,000 24,231,600 Northeast Utilities 657,500 25,839,750 NV Energy, Inc. 40,000 760,400 OGE Energy Corp. 560,000 32,244,800 The Southern Company (Z) 375,000 17,565,000 UIL Holdings Corp. (C)(Z) 510,000 18,446,700 Xcel Energy, Inc. (Z) 635,000 17,938,750 8 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Gas Utilities 8.3% AGL Resources, Inc. 90,000 $3,674,700 Atmos Energy Corp. 725,000 26,078,250 Northwest Natural Gas Company 85,000 3,955,050 ONEOK, Inc. 650,000 30,745,000 Multi-Utilities 29.6% Alliant Energy Corp. 160,000 7,152,000 Ameren Corp. (Z) 555,000 18,248,400 Black Hills Corp. (Z) 602,500 21,551,425 CH Energy Group, Inc. (C)(Z) 435,000 28,288,050 Dominion Resources, Inc. (Z) 420,000 22,167,600 DTE Energy Company 500,000 31,050,000 Integrys Energy Group, Inc. (Z) 485,000 26,209,400 National Grid PLC, ADR 200,000 11,402,000 NiSource, Inc. (Z) 790,500 20,134,035 Public Service Enterprise Group, Inc. (Z) 360,000 11,534,400 TECO Energy, Inc. 425,000 7,594,750 Vectren Corp. (Z) 790,000 23,360,300 Preferred Securities 69.6% (46.3% of Total Investments) (Cost $497,521,438) Energy 3.7% Oil, Gas & Consumable Fuels 3.7% Apache Corp., Series D, 6.000% 125,000 5,832,500 Nexen, Inc., 7.350% (C)(Z) 901,300 22,965,121 Financials 47.4% Capital Markets 2.5% State Street Corp., 5.250% (I) 628,000 16,221,240 The Goldman Sachs Group, Inc., Series B, 6.200% 123,000 3,098,370 Commercial Banks 16.3% Barclays Bank PLC, Series 3, 7.100% 30,000 756,900 Barclays Bank PLC, Series 5, 8.125% (Z) 505,000 13,054,250 BB&T Corp., 5.625% (Z) 507,500 12,966,625 BB&T Corp., 5.200% (I) 202,750 5,018,063 HSBC Holdings PLC, 8.125% (Z) 50,000 1,289,500 HSBC Holdings PLC, 8.000% (C)(Z) 325,000 9,171,500 PNC Financial Services Group, Inc., 5.375% (I) 354,500 8,912,130 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 40,000 1,120,000 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 858,500 19,874,275 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 277,000 7,548,250 Santander Finance Preferred SA, Series 1, 6.410% 15,500 370,915 Santander Holdings USA, Inc., Series C, 7.300% 111,610 2,866,145 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Commercial Banks (continued) US Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 204,500 $6,047,065 Wells Fargo & Company, 8.000% (Z) 1,207,000 36,680,730 Consumer Finance 2.0% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 469,003 11,851,706 SLM Corp., Series A, 6.970% (Z) 74,000 3,543,860 Diversified Financial Services 23.3% Bank of America Corp., 6.700% (Z) 500,000 12,925,000 Bank of America Corp., 6.375% (Z) 139,000 3,487,510 Bank of America Corp., 6.625% (Z) 355,000 9,418,150 Bank of America Corp., 8.200% (Z) 135,000 3,439,800 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 240,000 5,985,600 Bank of America Corp., Series MER, 8.625% (C)(Z) 652,800 16,972,800 Bank of New York Mellon Corp., 5.200% (I)(Z) 415,000 10,441,400 Citigroup Capital VIII, 6.950% (Z) 540,000 13,635,000 Citigroup, Inc., 8.125% 270,400 7,828,080 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 7,007,700 Deutsche Bank Contingent Capital Trust II, 6.550% 310,000 8,025,900 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 21,359,596 Goldman Sachs Group, Inc., 5.950% (I) 487,000 12,199,350 ING Groep NV, 7.050% (Z) 140,000 3,523,800 ING Groep NV, 6.200% (Z) 109,100 2,651,130 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,670,800 JPMorgan Chase & Company, 5.500% (Z) 770,000 19,327,000 RBS Capital Funding Trust VII, 6.080% (I) 983,000 18,382,100 Insurance 3.3% MetLife, Inc., Series B, 6.500% (Z) 995,500 25,524,620 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 60,000 102,000 Telecommunication Services 2.7% Diversified Telecommunication Services 1.7% Qwest Corp., 7.500% (Z) 120,000 3,290,400 Qwest Corp., 7.375% (Z) 366,000 9,969,840 Wireless Telecommunication Services 1.0% Telephone & Data Systems, Inc., 6.875% (Z) 243,000 6,743,250 United States Cellular Corp., 6.950% 30,000 834,300 Utilities 15.8% Electric Utilities 11.6% Alabama Power Company, Class A, 5.300% 186,780 4,912,314 Carolina Power & Light Company, 5.440% (Z) 111,493 11,295,635 Duquesne Light Company, 6.500% 427,000 21,264,600 Entergy Arkansas, Inc., 4.560% (Z) 9,388 935,280 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,767,193 10 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 4.920% (Z) 8,190 $796,734 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,974,531 Mississippi Power Company, 5.250% 262,500 6,906,375 NextEra Energy Capital Holdings, Inc., 5.700% 72,500 1,928,500 PPL Corp., 9.500% (C)(Z) 285,000 15,484,050 SCE Trust I, 5.625% 55,000 1,436,600 Southern California Edison Company, 6.125% (Z) 50,000 5,056,250 Southern California Edison Company, Series C, 6.000% (Z) 117,000 11,751,188 Independent Power Producers & Energy Traders 2.0% Constellation Energy Group, Inc., Series A, 8.625% (Z) 600,000 15,774,000 Multi-Utilities 2.2% BGE Capital Trust II, 6.200% (Z) 160,500 4,156,950 DTE Energy Company, 5.250% (I) 100,000 2,548,000 DTE Energy Company, 6.500% 130,000 3,680,625 Interstate Power & Light Company, Series B, 8.375% 230,000 6,302,000 Maturity Rate (%) date Par value Value Corporate Bonds 0.4% (0.3% of Total Investments) (Cost $3,000,000) Utilities 0.4% Southern California Edison Company (6.25% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 $3,000,000 3,297,780 Shares Value Short-Term Investments 0.4% (0.3% of Total Investments) (Cost $3,086,000) Repurchase Agreement 0.4% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $3,086,001 on 11-1-12, collateralized by $2,305,000 U.S. Treasury Notes, 4.625% due 2-15-40 (valued at $3,155,305, including interest) 3,086,000 3,086,000 Total investments (Cost $1,012,728,685) † 150.2% Other assets and liabilities, net (50.2%) Total net assets 100.0% The percentage shown for each investment category is the total value the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (C) All or a portion of this security is segregated as collateral for options. Total collateral value at 10-31-12 was $106,582,410. (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (Z) A portion of this security is segregated as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-12 was $555,147,429. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $1,020,678,287. Net unrealized appreciation aggregated $140,763,469, of which $167,180,639 related to appreciated investment securities and $26,417,170 related to depreciated investment securities. 12 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $1,012,728,685) $1,161,441,756 Cash 97,227 Cash segregated at custodian for swapcontracts 3,080,000 Receivable for investmentssold 1,636,838 Dividends and interestreceivable 2,338,340 Other receivables and prepaidexpenses 71,948 Totalassets Liabilities Credit facility agreementpayable 390,300,000 Payable for investmentspurchased 955,600 Written options, at value (Premiums received $609,525) 112,690 Swap contracts, atvalue 3,724,865 Interestpayable 245,059 Payable toaffiliates Accounting and legal servicesfees 27,416 Trustees’fees 44,563 Other liabilities and accruedexpenses 108,013 Totalliabilities Netassets Paid-incapital $705,004,523 Undistributed net investmentincome 2,299,694 Accumulated net realized gain (loss) on investments, written options and swapagreements (79,641,355) Net unrealized appreciation (depreciation) on investments, written options and swapagreements 145,485,041 Netassets Net asset value pershare Based on 37,734,746 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.49 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $56,754,770 Interest 392,876 Less foreign taxeswithheld (162,284) Total investmentincome Expenses Investment managementfees 8,105,175 Accounting and legal servicesfees 152,119 Transfer agentfees 38,284 Trustees’fees 54,503 Printing andpostage 101,989 Professionalfees 107,607 Custodianfees 86,365 Registration and filingfees 16,582 Interestexpense 3,266,525 Stock exchange listingfees 33,449 Other 35,252 Totalexpenses Less expensereductions (169,439) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 4,192,611 Writtenoptions (1,182,643) Swapcontracts (786,294) Change in net unrealized appreciation (depreciation)of Investments 82,747,441 Writtenoptions 634,486 Swapcontracts (2,569,800) Net realized and unrealizedgain Increase in net assets fromoperations 14 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $45,156,951 $45,397,254 Net realizedgain 2,223,674 14,383,305 Change in net unrealized appreciation(depreciation) 80,812,127 46,038,333 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (44,602,470) (42,434,737) From Fund sharetransactions — Totalincrease Netassets Beginning ofyear 689,557,621 630,401,435 End ofyear Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofyear 37,734,746 38,011,417 Sharesrepurchased — 276,671 End ofyear See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows 10-31-12 This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-12 Cash flows from operating activities Net increase in net assets from operations $128,192,752 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (175,385,265) Long-term investments sold 126,027,552 Increase in short term investments (121,000) Decrease in dividends and interest receivable 92,568 Increase in payable for investments purchased 853,274 Decrease in receivable for investments sold 6,289,217 Increase in cash segregated at custodian for swap contracts (2,670,000) Decrease in other receivables and prepaid expenses 24,745 Increase in unrealized depreciation of swap contracts 2,569,800 Decrease in payable for written options (1,853,410) Increase in payable to affiliates 28,633 Increase in interest payable 208,921 Decrease in other liabilities and accrued expenses (11,312) Net change in unrealized (appreciation) depreciation on investments (82,747,441) Net realized gain on investments (4,192,611) Net cash used in operating activities Cash flows from financing activities Borrowings from credit facility agreement payable $46,300,000 Distributions to common shareholders (44,602,470) Net cash provided by financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 1 12-31-08 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.20 1.20 1.10 0.88 1.13 1.26 Net realized and unrealized gain (loss) oninvestments 2.20 1.60 3.69 0.56 (7.07) (1.98) Distributions to Auction Preferred Shares(APS)* — (0.15) (0.41) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.18) (1.12) (1.09) (0.83) (0.99) (1.19) From net realizedgain — (0.15) (0.59) From tax return ofcapital — — — (0.23) (0.44) — Totaldistributions Anti-dilutive impact of repurchaseplan — 0.01 3 0.01 3 0.01 3 0.16 3 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 Total return at market value (%) 4 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $773 $690 $630 $493 $480 $841 Ratios (as a percentage of average net assets): Expenses before reductions 1.65 1.77 7 2.03 2.26 8 2.29 1.27 9 Expenses net of fee waivers and credits 1.62 1.56 7 1.86 2.01 8 1.99 0.99 10 Net investmentincome 6.19 6.98 7.37 9.44 8 7.02 5.65 11 Portfolio turnover (%) 12 16 20 21 29 26 Seniorsecurities Total value of APS outstanding (inmillions) — $380 Involuntary liquidation preference per unit (inthousands) — 25 Average market value per unit (inthousands) — 25 Asset coverage perunit 12 — $81,737 Total debt outstanding end of period (in millions) (Note8) $390 $344 $311 $253 $267 — Asset coverage per $1,000 ofAPS 13 — $3,212 Asset coverage per $1,000 ofdebt 14 $2,981 $3,005 $3,030 $2,946 $2,797 — See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 * Auction Preferred Shares(APS). 1 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 The repurchase plan was completed at an average repurchase price of $15.28, $13.80, $10.29 and $14.92, respectively, for 276,671 shares, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The repurchases for the periods ended 10-31-11, 10-31-10, 10-31-09 and 12-31-08 were $4,227,969, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that net investment income, capital gain and return of capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Includes non-recurring litigation fees which represent 0.02% and 0.14% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 8 Annualized. 9 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.90% for the period ended 12-31-07. 10 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.70% for the period ended 12-31-07. 11 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.03% for the period ended 12-31-07. 12 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 13 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 14 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 8). As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure ofleverage. 18 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
